Name: 1999/19/EC: Commission Decision of 22 December 1998 amending for the eighth time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (notified under document number C(1998) 4363) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural policy;  economic policy
 Date Published: 1999-01-12

 Avis juridique important|31999D00191999/19/EC: Commission Decision of 22 December 1998 amending for the eighth time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (notified under document number C(1998) 4363) (Only the German text is authentic) Official Journal L 006 , 12/01/1999 P. 0020 - 0021COMMISSION DECISION of 22 December 1998 amending for the eighth time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (notified under document number C(1998) 4363) (Only the German text is authentic) (1999/19/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 138 thereof,Whereas on 8 November 1994 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, of the Austrian programme for the implementation of its Article 138 aid for a number of products for the period 1995 to 1999 inclusive;Whereas this programme, as modified by letter dated 16 December 1994, was approved by Commission Decision 95/32/EC (1); whereas that Decision was amended by Decisions 95/209/EC (2), 95/416/EC (3), 96/38/EC (4), 96/140/EC (5), 97/24/EC (6), 97/354/EC (7) and 98/68/EC (8);Whereas by letter dated 1 December 1998 Austria notified the Commission of a request for Commission authorisation to further amend that programme;Whereas Austria proposes to flatten the rates of degression of the transitional aids for the years 1998 and 1999 for fattening pigs, sows and sows undergoing performance testing; whereas in respect of the three categories of produce those rates are currently set at 15 % and 0 %, as calculated on the basis of the initial values in 1995; whereas Austria propounds to modify these rates to 35 % in 1998 and to 30 % in 1999;Whereas this request is considered to be in accordance with Article 138(4)(2) of the Act of Accession, which stipulates that authorisations by the Commission according to Article 138 of the Act of Accession shall be granted subject to any adjustments which may be rendered necessary by developments in the level of prices in the Community,HAS ADOPTED THIS DECISION:Article 1 In the Annex to Decision 95/32/EC, the rows which concern the categories 'fattening pigs`, 'sows` and 'sows undergoing performance testing` are replaced by the following rows:>TABLE>Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 43, 25. 2. 1995, p. 53.(2) OJ L 131, 15. 6. 1995, p. 34.(3) OJ L 242, 11. 10. 1995, p. 21.(4) OJ L 10, 13. 1. 1996, p. 46.(5) OJ L 32, 10. 2. 1996, p. 33.(6) OJ L 8, 11. 1. 1997, p. 27.(7) OJ L 151, 10. 6. 1997, p. 43.(8) OJ L 10, 16. 1. 1998, p. 36.